Dear Ms. Butler:
We recently issued Op.Atty.Gen. No. 02-0319 concerning Act 73 of the First Extraordinary Session of 2002 ("Act 73") and the amendments to La.R.S. 47:322.38.  We concluded that on July 1 2002, monies in the "New Orleans Area Tourism and Economic Development Fund" were to be transferred to the new "New Orleans Area Economic Development Fund".  We further stated that Act 73 does not provide that monies in the Project Fund remain therein at the end of the fiscal year, which is correct. However, we erroneously added that if monies in the Project Fund are not appropriated and spent during a fiscal year, they will revert to the State general fund at the close of the fiscal year.  This last statement is incorrect.  Monies in a dedicated fund remain in the dedicated fund at the close of the fiscal year unless the legislature has decreed that the balances are to revert to the State general fund.  To this extent, Op.Atty.Gen. 02-0319 is modified.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _____________________________ MARTHA S. HESS Assistant Attorney General
RPI:MSH:jv
DATE RELEASED: August 20, 2002